Citation Nr: 0114054	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as due to 
exposure to toxins and/or radiation.

2.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army 
during World War II, from February 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for peripheral neuropathy is 
the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  The appellant has been rated totally disabled for pension 
purposes since 1995 on account of individual unemployability.  
His disabilities include peripheral neuropathy, chronic 
lumbosacral strain, atrial fibrillation with wide complex 
tachycardia, residuals of a left elbow injury, and 
noninsulin-dependent diabetes mellitus.  None of his 
disabilities are individually rated at the 60 percent or 
higher level.

2.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  It is not shown by the evidence that the appellant is 
bedridden or that he is unable to dress/undress himself, keep 
himself clean, feed himself, or attend to the wants of nature 
without the care and assistance of another person on a 
regular basis.

4.  The appellant does not have a single permanent disability 
ratable at 100 percent disabling, and it is not shown that by 
his disabilities he is substantially confined to his dwelling 
or immediate premises.


CONCLUSION OF LAW

The criteria for payment of an increased rate of pension by 
reason of need of the regular aid and attendance of another 
person and/or by reason of the being housebound due to 
disabilities have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An increased rate of pension is payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), (e) 
(West 1991); 38 C.F.R. § 3.351(a)(1) (2000).  A veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) (2000).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

An increased rate of pension also is payable where the 
veteran has a single permanent disability rated as 100 
percent under the Schedule for Rating Disabilities (not 
including, as in this case, ratings based upon 
unemployability under 38 C.F.R. § 4.17) and, (1) he or she 
has additional disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) he or she is permanently housebound by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his/her dwelling and 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

In this case, contentions have been advanced to the effect 
that the appellant is in need of regular aid and attendance 
and/or is housebound.  Specifically, he alleges that his 
physical condition renders him housebound the majority of the 
time, to the extent that there are very few days when he can 
leave his house, and then only if he takes extreme 
precaution.  See VA Form 9, pg. 2 (Aug. 18, 2000).

After a review of the record, the Board concludes that a 
preponderance of the relevant and probative evidence in this 
case is against the claim of entitlement to an increased rate 
of pension benefits for regular aid and attendance.  Although 
the Board recognizes that he suffers from a number of serious 
medical conditions, to include peripheral neuropathy, rated 
40 percent disabling; atrial fibrillation with wide complex 
tachycardia, rated 30 percent disabling; and, chronic 
lumbosacral strain, rated 20 percent disabling, the criteria 
for granting special monthly pension benefits for regular aid 
and attendance are quite specific.  The medical findings 
recently reported by one of the appellant's private 
physicians (Dr. Finlay) on an aid and attendance (A & A) 
examination conducted in July 1999 do not reflect the 
examiner's opinion that he is bedridden or that he is unable 
to take care of his personal needs (dressing, bathing, going 
to the bathroom, eating).  An A & A examination conducted by 
VA in 1996 was similarly negative for findings showing that 
he was bedridden or in need of regular aid and attendance 
within the meaning of the law and VA regulations, as cited 
above.  By all accounts of record, the appellant lives in his 
own home and does not require regular assistance from another 
person for his daily living needs.  Likewise, the medical 
evidence of record does not establish that he requires the 
frequent need of adjustment of a special prosthetic or 
orthopedic appliance which by reason of his disabilities 
cannot be done without the aid of another.  Additionally, it 
is not shown that he has a mental or physical impairment 
which requires assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.  Moreover, the appellant has not contended or 
demonstrated that he has a visual impairment to the extent 
that he is blind or nearly blind, or that he is a patient 
living in a nursing home.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  The evidence of record simply does not show that 
the appellant's disabilities debilitate him to the extent 
that he requires the regular aid and attendance of another 
person as specified by the criteria in 38 C.F.R. §§ 3.351(b), 
(c), 3.352(a).  Accordingly, the appellant does not qualify 
for an increased rate of pension based on the need for 
regular aid and attendance.

Further, for consideration of increased pension at the 
housebound rate, the appellant must have a 100 percent rating 
under Rating Schedule for a single permanent disability 
without resort to unemployability under 38 C.F.R. § 4.17.  It 
is clear from the record that none of the appellant's 
disabilities is 100 percent disabling under the schedular 
criteria; in fact he does not have a single disability rated 
at the 60 percent level.  In addition, while he claims that 
he is confined to his house the majority of the time, it is 
simply not corroborated by any objective lay or medical 
evidence that he is "substantially" confined to his home 
and immediate premises due to his disabilities to such an 
extent that it is reasonably certain that his resultant 
confinement caused by these disabilities will continue 
through his lifetime.  The multiple A & A examination reports 
and other medical reports in the file are equivocal in this 
regard; while these reports clearly show that he has 
limitations due to his disabilities, none of these medical 
records document that he is permanently housebound by reason 
of his disabilities.  It is clear to the Board that the law 
and regulations require a substantially greater degree of 
true housebound status to award special monthly pension; 
hence, the fact that he may be confined to his home, as he 
states, a "majority of the time" is not sufficient to 
establish entitlement to these benefits.  It must be shown by 
competent evidence that he is "permanently housebound" due 
to his disabilities, and in this case, the medical evidence 
which the Board finds more probative to address this finding 
than his pleadings offered in connection with this appeal 
fails to establish that he is, in fact, housebound for 
pension purposes.  For these reasons, the Board concludes 
that the appellant's disabilities do not at this time 
debilitate him to the extent that he is housebound as 
specified by the criteria in 38 C.F.R. § 3.351(f).  
Accordingly, the appellant does not qualify for payment of an 
increased rate of pension based on housebound status.

As the Board has found a preponderance of the relevant 
evidence to be against this claim, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 3.102 (2000).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A), no undue prejudice to the appellant is evident by the 
Board's disposition herein.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Regarding the "duty to notify," the Board 
finds that the RO's development/notice letters, rating 
decision and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, there is no 
indication from the appellant that there is any outstanding 
evidence which would be specifically relevant to this claim 
seeking entitlement to special monthly pension benefits.  A 
remand to obtain the past treatment records and/or Social 
Security Administration records from the 1980s is not deemed 
necessary in light of the fact that recently dated A & A 
examination reports are more probative to the question of 
whether he currently is in need of special monthly pension 
based on the specific criteria set forth by law and 
regulations, as fully discussed above.  Accordingly, further 
delay to obtain past treatment records for this claim is not 
warranted.


ORDER

Entitlement to an increased rate of pension by reason of the 
need for regular aid and attendance of another person and/or 
by reason of being housebound is denied.


REMAND

The claim of service connection for peripheral neuropathy of 
the lower extremities claimed as due to exposure to toxins 
and/or radiation during the appellant's World War II service 
on Iwo Jima is subject to appropriate development and 
adjudication pursuant to the newly enacted VCAA, which was 
signed into law on November 9, 2000.  The VCAA eliminated the 
concept of a well-grounded claim and the enhanced the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or, as in this case, filed before the date of enactment and 
not yet final as of that date.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where law or regulation changes after a 
claim has been filed, but before administrative or judicial 
appeal process has concluded, the version most favorable to 
claimant should apply).  The Board notes that the claim of 
service connection for peripheral neuropathy was denied on 
the specific grounds that it was not well grounded the last 
time the RO considered the claim by supplemental statement of 
the case issued in September 2000; accordingly, under Karnas, 
this claim must be readjudicated on the merits.  As the 
changes in the law enacted by the VCAA are clearly more 
favorable to the appellant, the RO must readjudicate this 
claim under the letter and spirit of the new law.  Moreover, 
because the RO has not yet considered whether any additional 
notification or development actions are required under the 
VCAA with respect to claim, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  Bernard, 4 Vet. App. 384 
(1993).

With respect to the VCAA, the Board notes further that a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, No. 
99-1788 (U. S. Vet. App. Feb. 22, 2001) (Secretary's motion 
for panel reconsideration denied, April 27, 2001).  Regarding 
its authority to review the Board's decision on appeal, the 
Court in Holliday stated that even assuming that it could 
divine in the first instance on the particular facts of a 
particular case that no amount of additional evidence could 
change an adverse outcome, it could not obviate in the first 
instance the requirement for the Secretary to provide notice 
to the claimant as to what was required for a claim to be 
successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  Id.  The Board 
must therefore remand the appealed claim of service 
connection for peripheral neuropathy because it has not been 
developed at the RO-level under the VCAA provisions.  Id.

The Board finds that further medical-evidentiary development 
for the claim is in order under the new law.  Specifically, 
the appellant should be examined to determine the nature and 
etiology of any diagnosed peripheral neuropathy of the legs, 
as there is sufficient evidence in the claims file under the 
criteria set forth under the revised section 5103(d) of the 
VCAA to mandate an examination, particularly, in view of the 
medical opinion of Dr. McDowell dated in August 2000 and the 
medical reports which show that he currently suffers from 
this disorder.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims folder 
that he believes may be relevant to his 
claim of service connection for 
peripheral neuropathy of the lower 
extremities.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for an appropriate VA 
compensation examination to address the 
nature and etiology of the peripheral 
neuropathy disorder for which service 
connection is being sought.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining VA physician 
should determine whether the appellant 
currently has peripheral neuropathy of 
the legs, and if so, render an opinion 
addressing whether it is at least as 
likely as not that any current disability 
for same was incurred/aggravated during 
the appellant's periods of active duty 
military service, to include as a 
residual disorder caused by exposure to 
toxins such as DDT.  In connection with 
this opinion request, the physician 
should also discuss any evidence that 
would indicate that the appellant 
developed peripheral neuropathy of the 
legs due to a medical condition acquired 
in the years after service.  The VA 
physician must fully consider the 
appellant's service medical records and 
all post service medical evidence, to 
include Dr. McDowell's August 2000 
opinion statement, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

3.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for peripheral 
neuropathy of the lower extremities 
claimed as due to exposure to toxins 
and/or radiation with consideration given 
to all of the evidence of record.  In 
this regard, the RO should address the 
claim on the merits after ensuring that 
all duty-to-notify and duty-to-assist 
provisions have been fulfilled.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



